            Case 1:20-cv-00937-AWI-JLT Document 7 Filed 09/17/20 Page 1 of 1
 1 Neil M. Kliebenstein (SBN 226060)                     Micah K. Nilsson (SBN 250919)
   Neil.kliebenstein@bowmanandbrooke.com                 mnilsson@zimmermelton.com
 2 BOWMAN AND BROOKE LLP                                 Justin L. Thomas (SBN 288590)
   1741 Technology Drive, Suite 200                      jthomas@zimmermelton.com
 3 San Jose, CA 95110-1364                               ZIMMER & MELTON, LLP
   Telephone: (408) 279-5393                             11601 Bolthouse Drive, Suite 100
 4 Facsimile: (408) 279-5845                             Bakersfield, CA 93311
                                                         661.463.6700
 5 Attorneys for Defendants                              Fax: 661.501.4221
   Stanley Black & Decker, Inc.,
 6 Black & Decker (U.S.) Inc. and                        Attorneys for Plaintiff
   Home Depot, U.S.A., Inc.                              Matthew McCaleb
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 MATTHEW MCCALEB,                                  )      Case No. 1:20-cv-00937-AWI-JLT
                                                     )
12                         Plaintiff,                )      ORDER CLOSING THE ACTION AS TO
                                                     )      STANLEY BLACK & DECKER, INC. ONLY
13 vs.                                               )      (Doc. 6)
                                                     )
14 BLACK & DECKER (U.S.) INC., STANLEY               )
   BLACK & DECKER, INC., HOME DEPOT                  )
15 U.S.A., INC. and does 1 through 50,               )
   Inclusive,                                        )
16                                                   )
                        Defendants.                  )
17

18          The parties have stipulated to close the action as to Stanley Black & Decker, Inc. only

19 with the parties to bear their own fees and costs. (Doc. 6) Federal Rules of Civil Procedure Rule

20 41 makes such stipulations effective immediately with further order of the Court. Accordingly,

21 the Clerk of Court is DIRECTED to close this action as to Stanley Black & Decker, Inc. only.

22

23 IT IS SO ORDERED.

24
         Dated:   September 16, 2020                            /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26

27

28

29

30
